In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered June 15, 1979, which, after a jury verdict that plaintiff was 10% negligent and defendants were 90% negligent, awarded damages to plaintiff in the principal sum of $5,400. Judgment reversed, on the law and the facts, and new trial granted, with costs to abide the event. The finding of negligence on the part of the plaintiff is contrary to the weight of the evidence and, in our opinion, the damages awarded were inadequate. Rabin, J. P., Gulotta, Cohalan and O’Connor, JJ., concur.